Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 05/25/22.
Claims 21, 23-24, 26-27 and 29 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23-24, 26-27 and 29 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hoffman (6,786,382) in view of Wallace et al. (6,699,235). 	Regarding claim 21, Hoffman discloses a surgical instrument configured for use with a robotic surgical system (col. 12, lines 16-25) comprising a gear arrangement configured to generate a rotary motion gear rack 100, gear segments 76 and 156), wherein said surgical instrument comprises: a replaceable stapling attachment (22, 12) comprising: a first jaw (16); a second jaw (18) movable relative to said first jaw between an open configuration and a closed configuration; an elongate channel configured to receive a staple cartridge (Figs. 1-3), wherein said staple cartridge comprises a plurality of staples (47) removably stored therein; an anvil (18); and a firing member (14; fig. 11) operably responsive to the rotary motion of the gear arrangement, wherein said firing member comprises a first cam member (38; Fig. 4) configured to engage said first jaw and a second cam member (44; fig. 4) configured to engage said second jaw during a firing stroke, and wherein said firing member is configured to move said second jaw toward said closed configuration (Fig. 4) and then eject the staples from the staple cartridge during said firing stroke (Fig. 5); and a linear drive converter (drive rod 140) operably interfacing with the transmission/gear arrangement and said firing member, wherein said linear drive converter converts the rotary motion into a linear motion for application to said firing member (col. 7, lines 66-67; col. 8, lines 1-23), wherein said firing member is translated linearly through said stapling attachment in response to the linear motion transmitted from said linear drive converter (Fig. 5). Although Hoffman discloses the use a rotary drive system (gear system 100, 76, 156), a firing member operably responsive to the rotary motions (applied manually by a trigger) and wherein the device could be powered (i.e. automated and/or electro-mechanical powered) or being remotely operated (col. 12, lines 16-25), Hoffman does not specifically disclose a robotic system comprising an electric motor, wherein the firing member is operably responsive to the rotary motion of the electric motor and the linear drive converter is operably interfacing with the electric motor of the robotic system.
	Wallace discloses a surgical tool (66; such as an end effector of a staple applier, as disclosed in Tierney,09/929453, incorporated by reference) operably coupled to a robotic system by a mounting portion (64; Fig. 30). The mounting portion includes an interface to mechanically couple the end effector to a manipulator of the robotic system (Figs. 26-30). Wallace includes a driven gear system (400; Fig. 30) powered by motors to provide controlled rotational actuation motion to the end effector (as disclosed in Tierney’453 incorporated by reference; par. 49). The gear system of Wallace, driven by electric motors (70; as taught by Tierney’453, incorporated by reference) converts rotary motion to linear motion for the purposes of axially driving actuation rods (300). Therefore, Wallace discloses a robotic system (shown in Tierney’453 incorporated by reference) comprising electric motors, a firing rod (300) operably responsive to rotary motions of the motor via gear (400) and a linear drive converter (312) operably interfacing the motor and the robotic system.
	 It would have been obvious to one having ordinary skills in the art to have substituted Hoffman’s manual actuator (trigger) for Wallace/Tierney’453 electro-mechanical actuator comprising motors (70) to obtain the benefits of a robotic system. Said modification, would have been merely the application of a known technique (i.e. the use of a manually actuated surgical instrument) to a known system (an electro-mechanical actuator controlled by a robotic system), and, would have yield predictable results without significantly altering the functions performed by Hoffman’s instrument and the Wallace/Tierney robotic system.
	Regarding claims 23-24 and 29, Hoffman also discloses wherein the replaceable stapling attachment (22) comprises said linear drive converter (41; Fig. 4); further comprising said staple cartridge, wherein said staple cartridge is replaceable (37; col. 5, lines 45-48).
	Regarding claim 26, Wallace/Tierney discloses wherein said replaceable stapling attachment (Fig. 1 of Wallace; Fig. 4 of Tierney) comprises said transmission and/or gear arrangement (Wallace, Fig. 30; Tierney, Fig. 6).
	Regarding claim 27, Wallace/Tierney discloses conversion means for converting rotary motion from rotary disc (Tierney, discs 118) into a linear motion for application to a firing mechanism.
	Response to Arguments
Applicant's arguments filed 05/25/22 have been fully considered but they are not persuasive.
	On page 9, Applicant contends wherein the instrument of Hoffman ‘382 has mechanical functionality which would be lost if the gears 76, 156 of triggers 26, 28 of Hoffman ‘382 were replaced with the gears 400 of the tool base 62 of Wallace ‘235. However, this is not found persuasive by the Examiner. Wallace is relied upon to show the use of motors 70 to electro-mechanically drive a gear system rather than the use of a manual trigger. It would be within the abilities of one having ordinary skill in the art to apply Wallace's concept of using motors to the manually operated instrument of Hoffman to improve the control and operation of the instrument.  
	On page 10, Applicant also contends wherein it would not be obvious to any person having ordinary skill in the art to replace the end effector of the surgical instrument of Wallace ‘235 with the end effector of Hoffman ‘382. “To reiterate, if a staple firing system, such as that disclosed by Hoffman ‘382 were added to the Wallace ‘235 system, the significant staple firing forces transmitted from the robot attachment through the articulation joint would move, or tend to dearticulate, the end effector - a problem not seen in a grasper (e.g., the system of Wallace ‘235) but a problem that would be created by the combination outlined by the Examiner in the previous Office Action. As such, a person of ordinary skill in the art would not look to Wallace ‘235 as a robotic platform that could handle the staple firing drives of Hoffman ‘382.”
	This is not persuasive by the Examiner. First, Wallace is relied upon to show the use of motors to provide an electro-mechanical driven instrument rather than a manually operated instrument. Second, Wallace discloses a tool mounting portion comprising motors to provide rotary motion to a gear system and converts said rotary motion to a linear motion applied to a drive rod 300, wherein the drive rod is operably coupled to an end effector capable of drive staples (as disclosed in Tierney’453, par. 41, incorporated by reference in Wallace). 
	Therefore, it is deemed that the rejection is proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731